PER CURIAM.
Our review of the record leads us to conclude that Venezolana Internacional de Aviación, S.A. (VIASA) established by un-refuted evidence that it complied in all respects with the contract of carriage and *1238applicable tariffs, government regulations, orders and requirements and that delivery of the goods to the consignee was effected, in accordance with the tariff, when the consigned goods were delivered to government authorities as required by applicable law or customs regulation. Therefore, there being no evidence upon which a reasonable jury could conclude that VIASA was legally responsible for the non-delivery or loss of the consigned goods, VIASA was entitled to a directed verdict in its favor. Accordingly, we reverse the judgment entered for the appellee upon a jury verdict in its favor, along with the judgment for costs, and remand the case to the trial court with directions to enter judgment for the appellant.
Reversed and remanded with directions.